ELLISON, J.
— Plaintiff instituted this action to recover of defendant five hundred dollars alleged to be due as commission for the sale of defendant’s farm. Plaintiff prevailed in the trial court.
The evidence in behalf of plaintiff in support of the verdict tended to show that defendant was the owner of a farm of 170 acres in DeKalb county and that he agreed with plaintiff to pay him as a commission all over the sum of $50 per acre for which the farm might be sold. That afterwards plaintiff, through one Dice, procured a purchaser named Cornelius who bought the farm for a sum amounting to $500 more than $50 per acre. There was no dispute that defendant received from Cornelius the price stated. But there was evidence in his behalf which tended to contradict the evidence for plaintiff in essential particulars. That controversy of fact was determined by the jury and we must find some reason in the conduct of the trial for a reversal, else the judgment. should be affirmed.
All of the instructions asked by defendant were given and we have no complaint on that score. Those for plaintiff are each objected to, but an examination of them fails to disclose any fair ground of criticism. The instructions entirely present the case from the standpoint of each party so fully, clearly and fairly that the jury could not have misunderstood the issues of fact upon which a verdict was to be rendered. [Gelatt v. Ridge, 117 Mo. 553; Tyler v. Parr, 52 Mo. 249; Lemon v. Lloyd, 46 Mo. App. 452; Crone v. Trust Co., 85 Mo. App. 601.]
There are many objections to the admission and exclusion of testimony and they, too, we believe to be *633not well, taken. We are referred to pages of the abstract in support of some of these criticisms of the action of the court and find that no objection or exception was taken. In other instances objections were made by defendant and sustained. However, in other instances objections were duly made and being overruled, exception was taken, but in these we do not regard that any error of substantial moment was committed. Some of these will be embraced in what we shall say in reference to another branch of the case.
There are twenty-two separate and distinct points of objection assigned by defendant as grounds for reversal of the judgment; and some of these are variously subdivided. It is not practical within the limits of an opinion to set out in detail our reasons for believing them to be not well taken. As a- cause for such extended objection it is suggested that the verdict is so much against the weight of the evidence that objections, which otherwise might be considered technical, made to matters which otherwise might be considered harmless, became necessary and important. An examination of the evidence has not impressed us that this is true. The evidence tended strongly to show the contract with plaintiff as already stated. That plaintiff told Dice of his contract with defendant and engaged him. to assist him in procuring a purchaser for the land, agreeing to give Dice one-half the commission if the latter succeeded. The jury have found that Dice was the procuring cause of the sale which defendant made to Cornelius. The jury had abundant ground to so find. They might have found the other way and have been supported by evidence, yet finding as they have, we are not authorized to interfere.
2. But among defendant’s objections is one that plaintiff by his agreement with Dice, assigned a part of his account or contract with defendant without the latter’s consent; and- that he, therefore, should not re*634cover. We have already said tliat plaintiff stated to Dice Ms contract with, defendant and agreed that if he, Dice, would find a proper purchaser that he, plaintiff, would divide with him .the commission defendant had agreed to pay. This was not an assignment of a part of a cause of action. It is an agreement commonly made among real estate agents and it in nowise affected plaintiff’s claim to the whole commission.
Upon the whole record we are satisfied that no error was committed by the trial court which in anywise affected the merits of the action (Berkson v. Railroad, 144 Mo. 211), and the judgment is accordingly affirmed.
All concur.